Title: From George Washington to Robert Lettis Hooper, Jr., 6 January 1780
From: Washington, George
To: Hooper, Robert Lettis Jr.


          
            Sir,
            Hd Qrs Morris town Jany [6] 1780
          
          I have directed the Serjeant who will deliver you this, to proceed with his party of horse to Easton for the purpose of Guarding James Ohara & the Deserters mentioned in your letter of the 30th Novr to Lord Stirling, to this place—You will be pleased therefore to have them delivered to the party—The frends of Ohara have solicited that he may be indulged with coming in a sled—should they provide one for his accommodation I have no objection to it. I am &ca
          
            G.W.
          
        